                                      1   MARK S. POSARD (SBN: 208790)
                                          DANIEL D. O’SHEA (SBN: 238534)
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          3 Parkcenter Drive, Suite 200
                                      3   Sacramento, CA 95825
                                          Telephone: (916) 565-2900
                                      4   Facsimile: (916) 920-4402
                                          mposard@grsm.com
                                      5   doshea@grsm.com
                                      6   Attorneys for Defendant
                                          MOTEL 6 OPERATING L.P.
                                      7

                                      8                    IN THE UNITED STATES DISTRICT COURT
                                      9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                                     10

                                     11   ROSA TYHURST,                             )   CASE NO. 2:19-CV-00576-JAM-
Gordon Rees Scully Mansukhani, LLP




                                                                                    )   EFB
                                                                    Plaintiffs,
   3 Parkcenter Drive, Suite 200




                                     12                                             )
      Sacramento, CA 95825




                                                                                    )
                                     13         vs.                                 )   STIPULATION AND
                                                                                    )   PROTECTIVE ORDER
                                     14   MOTEL 6 OPERATING L.P.;                   )   REGARDING CONFIDENTIAL
                                          and DOES 1 TO 50,                         )   INFORMATION
                                     15
                                                                    Defendants.     )
                                     16                                             )   [Local Rule 143]
                                                                                    )
                                     17                                             )
                                     18

                                     19         In order to protect confidential information obtained by the parties in
                                     20   connection with this case, the parties, by and through their respective undersigned
                                     21   counsel and subject to the approval of the Court, hereby agree as follows:
                                     22                Part One: Use Of Confidential Materials In Discovery
                                     23         1.     Any party or non-party may designate as “Confidential Information”
                                     24   (by stamping the relevant page or as otherwise set forth herein) any document or
                                     25   response to discovery which that party or non-party considers in good faith to
                                     26   contain information involving trade secrets, or confidential business or financial
                                     27   information, client information subject to a non-disclosure agreement, including
                                     28   personal financial information about any party to this lawsuit, putative class
                                                                               -1-
                                           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                         INFORMATION
                                      1   members or employee of any party to this lawsuit, information regarding any
                                      2   individual’s banking relationship with any banking institution, including
                                      3   information regarding the individual’s financial transactions or financial accounts,
                                      4   and any information regarding any party not otherwise available to the public,
                                      5   subject to protection under Local Rule 141, FRCP 5.2, and FRCP 26. Where a
                                      6   document or response consists of more than one page, the first page and each page
                                      7   on which confidential information appears shall be so designated.
                                      8         2.     A party or non-party may designate information disclosed during a
                                      9   deposition or in response to written discovery as “Confidential” by so indicating in
                                     10   said responses or on the record at the deposition and requesting the preparation of a
                                     11   separate transcript of such material. In addition, a party or non-party may designate
Gordon Rees Scully Mansukhani, LLP




                                          in writing, within thirty (30) days after receipt of said responses or of the
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13   deposition transcript for which the designation is proposed, that specific pages of
                                     14   the transcript and/or specific responses be treated as “Confidential Information.”
                                     15   Any other party may object to such proposal, in writing or on the record. Upon
                                     16   such objection, the parties shall follow the procedures described in Paragraph 8
                                     17   below. After any designation made according to the procedure set forth in this
                                     18   paragraph, the designated documents or information shall be treated according to
                                     19   the designation until the matter is resolved according to the procedures described
                                     20   in Paragraph 8 below, and counsel for all parties shall be responsible for marking
                                     21   all previously unmarked copies of the designated material in their possession or
                                     22   control with the specified designation. A party that makes original documents or
                                     23   materials available for inspection need not designate them as Confidential
                                     24   Information until after the inspecting party has indicated which materials it would
                                     25   like copied and produced. During the inspection and before the designation and
                                     26   copying, all of the material made available for inspection shall be considered
                                     27   Confidential Information.
                                     28
                                                                      -2-
                                           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                 INFORMATION
                                      1         3.     All Confidential Information produced or exchanged in the course of
                                      2   this case (not including information that is publicly available) shall be used by the
                                      3   party or parties to whom the information is produced solely for the purpose of this
                                      4   case. Confidential Information shall not be used for any commercial competitive,
                                      5   personal, or other purpose.
                                      6         4.     Except with the prior written consent of the other parties, Confidential
                                      7   Information shall not be disclosed to any person other than:
                                      8         (a)    counsel for the respective parties to this litigation, including in-house
                                      9                counsel and co-counsel retained for this litigation;
                                     10         (b)    employees of such counsel;
                                     11         (c)    individual parties or officers or employees of a party, to the extent
Gordon Rees Scully Mansukhani, LLP




                                                       deemed necessary by counsel for the prosecution or defense of this
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13                litigation;
                                     14         (d)    consultants or expert witnesses retained for the prosecution or defense
                                     15                of this litigation, provided that each such person shall execute a copy
                                     16                of the Certification annexed to this Order (which shall be retained by
                                     17                counsel to the party so disclosing the Confidential Information and
                                     18                made available for inspection by opposing counsel during the
                                     19                pendency or after the termination of the action only upon good cause
                                     20                shown and upon order of the Court) before being shown or given any
                                     21                Confidential Information, and provided that if the party chooses a
                                     22                consultant or expert employed by the defendant or one of its
                                     23                competitors, the party shall notify the opposing party, or designating
                                     24                non-party, before disclosing any Confidential Information to that
                                     25                individual and shall give the opposing party an opportunity to move
                                     26                for a protective order preventing or limiting such disclosure;
                                     27         (e)    any authors or recipients of the Confidential Information;
                                     28         (f)the Court, court personnel, and court reporters;
                                                                               -3-
                                           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                        INFORMATION
                                      1         (g)     witnesses (other than persons described in Paragraph 4(e)). A witness
                                      2                 shall sign the Certification before being shown a confidential
                                      3                 document. Confidential Information may be disclosed to a witness
                                      4                 who will not sign the Certification only in a deposition at which the
                                      5                 party who designated the Confidential Information is represented or
                                      6                 has been given notice that Model Confidentiality Agreement and
                                      7                 Order Confidential Information produced by the party may be used.
                                      8                 At the request of any party, the portion of the deposition transcript
                                      9                 involving      the   Confidential   Information   shall   be   designated
                                     10                 “Confidential” pursuant to Paragraph 2 above. Witnesses shown
                                     11                 Confidential Information shall not be allowed to retain copies; and
Gordon Rees Scully Mansukhani, LLP




                                                (h)     Adjusters and/or insurance representatives necessary for the adjusting
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13                 of the loss.
                                     14         5.      Any persons receiving Confidential Information shall not reveal or
                                     15   discuss such information to or with any person who is not entitled to receive such
                                     16   information, except as set forth herein. If a party or any of its representatives,
                                     17   including counsel, inadvertently discloses any Confidential Information to persons
                                     18   who are not authorized to use or possess such material, the party shall provide
                                     19   immediate written notice of the disclosure to the party whose material was
                                     20   inadvertently disclosed. If a party has actual knowledge that Confidential
                                     21   Information is being used or possessed by a person not authorized to use or possess
                                     22   that material, regardless of how the material was disclosed or obtained by such
                                     23   person, the party shall provide immediate written notice of the unauthorized use or
                                     24   possession to the party whose material is being used or possessed. No party shall
                                     25   have an affirmative obligation to inform itself regarding such possible use or
                                     26   possession.
                                     27         6.      In connection with discovery proceedings as to which a party submits
                                     28   Confidential Information, all documents and chamber copies containing
                                                                             -4-
                                           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                       INFORMATION
                                      1   Confidential Information which are submitted to the Court shall be filed with the
                                      2   Court in sealed envelopes or other appropriate sealed containers. On the outside of
                                      3   the envelopes, a copy of the first page of the document shall be attached. If
                                      4   Confidential Information is included in the first page attached to the outside of the
                                      5   envelopes, it may be deleted from the outside copy. The word “CONFIDENTIAL”
                                      6   shall be stamped on the envelope and a statement substantially in the following
                                      7   form shall also be printed on the envelope:
                                      8         “This envelope is sealed pursuant to Order of the Court, contains
                                      9         Confidential Information and is not to be opened or the contents
                                     10         revealed, except by Order of the Court or agreement by the parties.”
                                     11         Without written permission from the Designating Party or a court order
Gordon Rees Scully Mansukhani, LLP




                                          secured after appropriate notice to all interested persons, a Party may not file in the
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13   public record in this action any Protected Material. Protected Material may only
                                     14   be filed under seal pursuant to a court order authorizing the sealing of the specific
                                     15   Protected Material at issue. However, the designation of material as confidential,
                                     16   without more, is insufficient to obtain a sealing order. Any party that seeks to file
                                     17   Protected Material under seal must comply with Local Rule 141, which governs
                                     18   motions for a sealing order. As provided in Local Rule 141, a sealing order will
                                     19   issue only upon a request establishing that the Protected Material at issue is
                                     20   privileged, protectable as a trade secret, or otherwise entitled to protection under
                                     21   the law. Further, the briefing on the motion for a sealing order shall address U.S.
                                     22   Supreme Court and Ninth Circuit standards for whether the material may be filed
                                     23   under seal. Regardless of which party files the motion for a sealing order, the party
                                     24   that designated the material as confidential shall file a brief addressing those
                                     25   standards, and shall have the burden of establishing that the Protected Material
                                     26   should be filed but not made publicly available.
                                     27         If another court or administrative agency subpoenas or orders production of
                                     28   Confidential Information, such party shall promptly notify counsel for the party
                                                                                -5-
                                           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                         INFORMATION
                                      1   who produced the material of the pendency of such subpoena or order and shall
                                      2   furnish counsel with a copy of said subpoena or order.
                                      3         7.      A party may designate as “Confidential Information” documents or
                                      4   discovery materials produced by a non-party by providing written notice to all
                                      5   parties of the relevant document numbers or other identification within thirty (30)
                                      6   days after receiving such documents or discovery materials. Any party or non-
                                      7   party may voluntarily disclose to others without restriction any information
                                      8   designated by that party or non-party as Confidential Information, although a
                                      9   document may lose its confidential status if it is made public. If a party produces
                                     10   materials designated Confidential Information in compliance with this Order, that
                                     11   production shall be deemed to have been made consistent with any confidentiality
Gordon Rees Scully Mansukhani, LLP




                                          or privacy requirements mandated by local, state or federal laws.
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13         8.      If a party contends that any material is not entitled to confidential
                                     14   treatment, such party may at any time give written notice to the party or non-party
                                     15   who designated the material. The party or non-party who designated the material
                                     16   shall have twenty (20) days from the receipt of such written notice to apply to the
                                     17   Court for an order designating the material as confidential. The party or non-party
                                     18   seeking the order has the burden of establishing that the document is entitled to
                                     19   protection.
                                     20         9.      Notwithstanding any challenge to the designation of material as
                                     21   Confidential Information, all documents shall be treated as such and shall be
                                     22   subject to the provisions hereof unless and until one of the following occurs:
                                     23         (a)     the party or non-party who claims that the material is Confidential
                                     24                 Information withdraws such designation in writing; or
                                     25         (b)     the party or non-party who claims that the material is Confidential
                                     26                 Information fails to apply to the Court for an order designating the
                                     27                 material confidential within the time period specified above after
                                     28            receipt of a written challenge to such designation; or
                                                                                -6-
                                           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                         INFORMATION
                                      1          (c)    the Court rules the material is not Confidential Information.
                                      2          10.    All provisions of this Order restricting the communication or use of
                                      3   Confidential Information shall continue to be binding after the conclusion of this
                                      4   action, unless otherwise agreed or ordered. Upon conclusion of the litigation, a
                                      5   party in the possession of Confidential Information, other than that which is
                                      6   contained in pleadings, correspondence, and deposition transcripts, shall either (a)
                                      7   return such documents no later than thirty (30) days after conclusion of this action
                                      8   to counsel for the party or non-party who provided such information, or (b) destroy
                                      9   such documents within the time period upon consent of the party who provided the
                                     10   information and certify in writing within thirty (30) days that the documents have
                                     11   been destroyed.
Gordon Rees Scully Mansukhani, LLP




                                                 11.    Nothing herein shall be deemed to waive any applicable privilege or
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13   work product protection, or to affect the ability of a party to seek relief for an
                                     14   inadvertent disclosure of material protected by privilege or work product
                                     15   protection. Any witness or other person, firm or entity from which discovery is
                                     16   sought may be informed of and may obtain the protection of this Order by written
                                     17   advice to the parties’ respective counsel or by oral advice at the time of any
                                     18   deposition or similar proceeding.
                                     19                    Part Two: Use of Confidential Materials in Court
                                     20          The following provisions govern the treatment of Confidential Information
                                     21   used at trial1 or submitted as a basis for adjudication of matters other than
                                     22   discovery motions or proceedings. These provisions are subject to Local Rule 141,
                                     23   FRCP 5.2, and FRCP 26 and must be construed in light of those Rules.
                                     24          12.    A party that files with the Court, or seeks to use at trial, materials
                                     25   designated as Confidential Information, and who seeks to have the record
                                     26

                                     27
                                                 1
                                                    Any agreement concerning the use of evidence at trial must be addressed in a separate
                                     28   stipulation and submitted for the assigned district judge’s review.
                                                                      -7-
                                           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                 INFORMATION
                                      1   containing such information sealed, shall submit to the Court a motion or an
                                      2   application to seal, pursuant to Local Rule 141.
                                      3         13.    A party that files with the Court, or seeks to use at trial, materials
                                      4   designated as Confidential Information by anyone other than itself, and who does
                                      5   not seek to have the record containing such information sealed, shall comply with
                                      6   the following requirements: At least five (5) calendar days prior to the filing or use
                                      7   of the Confidential Information, the submitting party shall give notice to all other
                                      8   parties, and to any non-party that designated the materials as Confidential
                                      9   Information pursuant to this Order, of the submitting party’s intention to file or use
                                     10   the Confidential Information, including specific identification of the Confidential
                                     11   Information. Any affected party or non-party may then file a motion to seal,
Gordon Rees Scully Mansukhani, LLP




                                          pursuant to Local Rule 141.
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13         14.    In connection with a request to have materials sealed pursuant to
                                     14   Paragraph 12 or Paragraph 13, the requesting party’s declaration shall contain
                                     15   sufficient particularity with respect to the particular Confidential Information and
                                     16   the basis for sealing to enable the Court to make the findings required by Local
                                     17   Rule 141.
                                     18

                                     19

                                     20         IT IS SO STIPULATED.
                                     21

                                     22   Dated: March 4, 2020                       GORDON REES
                                                                                     SCULLY MANSUKHANI, LLP
                                     23

                                     24                                                  By: /s/ Daniel D. O’Shea
                                                                                             Mark S. Posard
                                     25                                                      Daniel D. O’Shea
                                                                                             Attorneys for Defendant
                                     26                                                      MOTEL 6 OPERATING L.P.
                                     27

                                     28
                                                                      -8-
                                           STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                 INFORMATION
                                      1

                                      2   Dated: March 4, 2020           LAW OFFICES OF GENE J.
                                                                         GOLDSMITH
                                      3
                                                                           By: /s/ Aaron M. Goldsman, Esq.
                                      4                                        Attorneys for Plaintiff
                                                                               ROSA TYHURST
                                      5

                                      6

                                      7
                                             [PROPOSED] ORDER RE PARTIES’ STIPULATED PROTECTIVE
                                      8
                                                                     ORDER
                                      9
                                          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                          Dated: March 12, 2020
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13
                                                                         JUDGE OF THE DISTRICT COURT
                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                     -9-
                                          STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                                                INFORMATION
                                      1                                    CERTIFICATION
                                      2         I hereby certify my understanding that Confidential Information is being
                                      3   provided to me pursuant to the terms and restrictions of the Stipulation and
                                      4   Protective Order Regarding Confidential Information filed on              , 2020, in
                                      5   Tyhurst v. Motel 6 Operating L.P., et al., United States District Court for the
                                      6   Eastern District of California Case No. 2:19-CV-00576-JAM-EFB (“Order”). I
                                      7   have been given a copy of that Order and read it.
                                      8         I agree to be bound by the Order. I will not reveal the Confidential
                                      9   Information to anyone, except as allowed by the Order. I will maintain all such
                                     10   Confidential Information, including copies, notes, or other transcriptions made
                                     11   therefrom, in a secure manner to prevent unauthorized access to it. No later than
Gordon Rees Scully Mansukhani, LLP




                                          thirty (30) days after the conclusion of this action, I will return the Confidential
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13   Information, including copies, notes, or other transcriptions made therefrom, to the
                                     14   counsel who provided me with the Confidential Information. I hereby consent to
                                     15   the jurisdiction of the Sacramento County Superior Court for the purpose of
                                     16   enforcing the Order.
                                     17         I declare under penalty of perjury that the foregoing is true and correct and
                                     18   that this certificate is executed this ___ day of                         , 2020, at
                                     19                                                    .
                                     20                                            By:
                                     21                                            Address:
                                     22

                                     23                                            Phone:
                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                    -10-
